Quinn, Chief Judge
(concurring in the result):
Assuming the practice of informal exchange or barter of items of supply between different units of the same service for military use negatives the existence of the specific criminal intent required to support a conviction for larceny (see United States v Miles, 11 USCMA 622, 29 CMR 438), the fact of the matter is that the accused here did not say the meat he took was intended exclusively for that purpose.
According to defense witnesses, material obtained by “eumshaw” or informal exchange must be for service use; if the exchange is for personal use, it is not permissible. As one defense witness put it, the exchange must be “for the good of the Navy” and not for personal use. It is in effect a practical device for cutting the “red tape” of regular supply procedure. Two admissions by the accused in his testimony show clearly that his taking was not for a genuine “eumshaw” transaction. Thus, the accused admitted that when he gave the meat to an unnamed and unidentified “kid from Yard Craft,” he thought the youngster was “going to carry it home.” Elsewhere in his testimony, the accused acknowledged that the written statement he gave the law enforcement agents the morning after his apprehension was “a true statement” of the incident. In that statement, the accused said he “held out” about fifteen pounds of steaks and hams; only “some of” it was to be turned over to Yard Craft. Implicit in this admission of partial turnover is the idea that the accused intended to keep the remainder of the meat for himself. His testimony, therefore, raises no issue of honest mistake; and, in fact, it constitutes a judicial confession of larceny. See United States v Miles, supra, page 625. For these reasons, I concur in affirming the decision of the board of review.